Citation Nr: 0936017	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-31 986 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in New York, New York


THE ISSUE

Whether an August 2005 rating decision, in which the RO 
assigned an effective date of July 30, 2004 for the award of 
service connection for back disability, involved clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from June 1976 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision, in 
which the RO denied the claim for an earlier effective date, 
based on CUE.  The Veteran filed a notice of disagreement 
(NOD) in December 2008, and the RO issued a statement of the 
case (SOC) in August 2008.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2008.

For the reason expressed below, this matter is being remanded 
to the RO. VA will notify the appellant when further action, 
on his part, is required.


REMAND

The Board's review of the record reveals an outstanding Board 
hearing request.

In September 2009, the Veteran's representative submitted a 
VA Form 21-4138 requesting that the Veteran be scheduled for 
a hearing before a Veterans Law Judge (VLJ) at the RO (Travel 
Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings,  a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO, for 
the following action:

The RO should schedule the Veteran  for a 
Travel Board hearing in accordance with 
the September 2009 s request.  The RO 
should notify the appellant of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2008).  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


